Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4-13, 15-17, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Lee et al. KR20160063792A, hereinafter, ‘Lee’ in view of Shi et al. US Patent Pub. No.: 2018/0075581 A1, hereinafter, ‘Lee’.
 	Consider Claims 1 and 17, Lee teaches an image processing method (e.g., the reconstruction method)comprising: extracting a first region in a first image by inputting the first image to a apparatus (this is met by the image restoration apparatus - see at least the first page last paragraph  and second page last paragraph –extracting image patches); upscaling a resolution of the first region by performing super-resolution processing on the first region (this limitation is met based on extracting patches, upscaling low frequency domain image and high frequency domain image and upscaling step by step a first resolution image to a second resolution image – page 1- last paragraph- page 2- 6th paragraph); and upscaling a resolution of a second region in the first image from which the first region is excluded by performing interpolation (i.e., upscaling) on the second region(this limitation is met based on extracting patches, upscaling low frequency domain image and high frequency domain image and upscaling step by step a first resolution image to a second resolution image – page 1- last paragraph- page 2- 6th paragraph ).
 	However, Lee does not specifically teach a pretrained neural network or Neural Network based super resolution.
	In analogous art, Shi teaches a pretrained neural network or Neural Network based super 
pretrained neural network neural network-based (e.g., see at least paragraphs 0012-0013 and 0026).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to try incorporating a pretrained neural network or Neural Network based super resolution for the purpose of improving image resolution.  
 	Consider claims 4 and 20, Lee teaches the claimed invention except wherein the pretrained neural network is configured to be trained based on an image corresponding to a difference between the first image and a ground truth image corresponding to the first image.
 	In analogous art, Shi teaches wherein the pretrained neural network is configured to be trained based on an image corresponding to a difference between the first image and a ground truth image corresponding to the first image (e.g., this is met based on pretraining and comparing to a reference data set noted in at least the abstract, 0012 -0013, 0030 and 0038  ).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to try incorporating the utility wherein the pretrained neural network is configured to be trained based on an image corresponding to a difference between the first image and a ground truth image corresponding to the first image.  
 	Consider claim 5, Lee teaches wherein extracting the first region comprises:
extracting the first region by inputting a feature corresponding to the first image to the apparatus (this limitation is met based on extracting a patch from the first resolution image– page 1- last paragraph- page 2- 6th paragraph).
 	However, Lee does not specifically teach a pretrained neural network or Neural Network based super resolution.
	In analogous art, Shi teaches a pretrained neural network or Neural Network based super 
pretrained neural network neural network-based (e.g., see at least paragraphs 0012-0013 and 0026).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to try incorporating a pretrained neural network or Neural Network based on super resolution for the purpose of improving image resolution
 	Consider Claim 6, Lee teaches wherein the first region corresponds to a high-frequency component of the first image (see high frequency domain image noted on at least the first page last paragraph).
 	Consider Claim 7,  Lee teaches the claimed invention except wherein upscaling the resolution of the first region comprises: inputting the first region to a first convolution layer;
inputting an output of the first convolution layer to an interpolation layer; and inputting an output of the interpolation layer to a second convolution layer.
 	In analogous art, Shi teaches upscaling the resolution of the first region comprises: inputting the first region to a first convolution layer; inputting an output of the first convolution layer to an interpolation layer; and inputting an output of the interpolation layer to a second convolution layer (e.g., this limitation is met based on the utility of  neural networks noted in at least 0011, 0026 which includes a first network and a second network comprising interpolation layer (i.e., upscaling layers ) and multiple convolution layers -0051).
 	Therefore, it would have been obvious to a person of ordinary skill the art (e.g., a least a general knowledge of Neural Networks) before the effective filing date  to try upscaling the resolution of the first region comprises: inputting the first region to a first convolution layer; inputting an output of the first convolution layer to an interpolation layer; and inputting an output of the interpolation layer to a second convolution layer for the purpose of improving image resolution.
 	Consider Claim 8,  Lee teaches a non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform the image processing method of claim 1 (e.g., this is met by the Apparatus including processor noted in at least page 2 second to last paragraph).
 	Consider Claim 9, Lee teaches an image processing system (e.g., this is met by the Apparatus including processor noted in at least page 2 second to last paragraph ) comprising: a apparatus configured to extract a feature corresponding to a first image(this limitation is met based on extracting patches, upscaling low frequency domain image and high frequency domain image and upscaling step by step a first resolution image to a second resolution image – page 1- last paragraph- page 2- 6th paragraph ); and configured to receive the extracted feature and gradually upscale a resolution of the first image (e.g., this is met by the 1st page last paragraph –“upscale step by step”, page 3 paragraph 4 ,  and page 4 paragraph 6 ).
 	However, Lee does not specifically teach a 1st neural network and 2nd neural network.
	In analogous art, Shi teaches a 1st neural network and 2nd neural network (e.g., see at least paragraphs 0012-0013 and 0026).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to try incorporating a 1st neural network and 2nd neural network for the purpose of improving image resolution.


 	Consider Claim 10,  Lee teaches the claimed invention except wherein each of the upsampling layers includes: an upblock layer configured to upscale a resolution of an input image of a corresponding upsampling layer; and an error prediction layer configured to extract a first region to be included in an input image of a next upsampling layer of the corresponding upsampling layer.
 	In analogous art, Shi teaches an upblock layer, upsampling layer and error prediction layer (i.e., neural network blocks) (e.g., this limitation is met based on the utility of  neural networks (e.g., CNN)noted in at least 0011, 0026 which includes a first network and a second network comprising interpolation layer (i.e., upscaling layers ) and multiple convolution layers -0051).
 	Therefore, it would have been obvious to a person of ordinary skill the art (e.g., a least a general knowledge of Neural Networks) before the effective filing date  to try wherein each of the upsampling layers includes: an upblock layer configured to upscale a resolution of an input image of a corresponding upsampling layer; and an error prediction layer configured to extract a first region to be included in an input image of a next upsampling layer of the corresponding upsampling layer for the purpose of improving image resolution.
 	Consider Claim 11,  Lee teaches wherein the upblock layer includes:
a super-resolution processing layer configured to perform super- resolution processing on the first region included in the input image of the upsampling layer (this limitation is met based on extracting patches, upscaling low frequency domain image and high frequency domain image and upscaling step by step a first resolution image to a second resolution image – page 1- last paragraph- page 2- 6th paragraph); and
an interpolation processing layer configured to perform interpolation on a second region in the input image of the upsampling layer from which the first region included in the input image of the upsampling layer is excluded(i.e., the low frequency and high frequency regions )(this limitation is met based on extracting patches, upscaling low frequency domain image and high frequency domain image and upscaling step by step a first resolution image to a second resolution image – page 1- last paragraph- page 2- 6th paragraph), wherein the upblock layer is configured to upscale the resolution of the input image of the upsampling layer based on an output of the super-resolution processing layer and an output of the interpolation processing layer (this limitation is met based on extracting high and low frequency patches, upscaling low frequency domain image and high frequency domain image and upscaling step by step a first resolution image to a second resolution image – page 1- last paragraph- page 2- 6th paragraph) (note: the layers are equivocated to steps).
 	Consider Claim 12,  Lee teaches the image processing system of claim 11, wherein the super-resolution processing layer includes: configured to receive the first region included in the input image of the upsampling layer(this limitation is met based on extracting high and low frequency patches, upscaling low frequency domain image and high frequency domain image and upscaling step by step a first resolution image to a second resolution image – page 1- last paragraph- page 2- 6th paragraph) (note: the layers are equivocated to steps).
However, Lee does not specifically teach a first convolution layer and configured to receive an output of the interpolation layer; an interpolation layer configured to receive an output of the first convolution layer; a second convolution layer.
	In analogous art, Shi teaches a first convolution layer and configured to receive an output of the interpolation layer; an interpolation layer configured to receive an output of the first convolution layer; a second convolution layer (e.g., this limitation is met based on the utility of  neural networks (e.g., CNN)noted in at least 0011, 0026 which includes a first network and a second network comprising interpolation layer (i.e., upscaling layers ) and multiple convolution layers -0051).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to try incorporating a first convolution layer and configured to receive an output of the interpolation layer; an interpolation layer configured to receive an output of the first convolution layer; a second convolution layer for the purpose of improving image resolution.
  	Consider Claim 13, Lee teaches the image processing system of claim 10, wherein the first region has a same size as the first image (i.e., this is met by extracting low frequency or high frequency image from a first resolution image – page 1 last paragraph).
 	Consider Claim 15,  Lee teaches claimed invention except wherein each of the upsampling layers further includes: a conversion layer configured to receive an output of the upblock layer and generate the input image of the next upsampling layer. 
	In analogous art, Shi teaches wherein each of the upsampling layers further includes: a conversion layer configured to receive an output of the upblock layer and generate the input image of the next upsampling layer (e.g., this limitation is met based on the utility of  neural networks (e.g., CNN)noted in at least 0011, 0026 which includes a first network and a second network comprising interpolation layer (i.e., upscaling layers ) and multiple convolution layers -0051).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to try incorporating wherein each of the upsampling layers further includes: a conversion layer configured to receive an output of the upblock layer and generate the input image of the next upsampling layer for the purpose of improving image resolution
 	Consider Claim 16,  Lee teaches the claimed invention except wherein a scale factor of each of the upsampling layers is determined based on a number of the upsampling layers and a final scale factor.
 	In analogous art, Shi teaches wherein a scale factor of each of the upsampling layers is determined based on a number of the upsampling layers and a final scale factor (e.g., see scales noted on at least page 5 paragraphs 1-5).
 	Therefore, it would have been obvious to a person of ordinary skill the art (e.g., a least a general knowledge of Neural Networks) before the effective filing date  to try wherein a scale factor of each of the upsampling layers is determined based on a number of the upsampling layers and a final scale factor for the purpose of improving image resolution.
 	Consider Claim 21, Lee teaches an image processing method comprising:
inputting a first region corresponding to a low-frequency component of a low-resolution image to an interpolation layer(low frequency domain image– page 1- last paragraph- page 2- 6th paragraph); inputting a second region corresponding to a high-frequency component of the low- resolution image to a first upsampling layer (this limitation is met based on extracting patches, upscaling low frequency domain image and high frequency domain image and upscaling step by step a first resolution image to a second resolution image – page 1- last paragraph- page 2- 6th paragraph and generating a high-resolution image of the low-resolution image(this limitation is met based on extracting patches, upscaling low frequency domain image and high frequency domain image and upscaling step by step a first resolution image to a second resolution image – page 1- last paragraph- page 2- 6th paragraph.
 	However, Lee does not teach inputting successive outputs of the first upsampling layer and one or more second upsampling layers of the neural network to the one or more second upsampling layers to generate a final output; and generating a high-resolution image of the low-resolution image by adding an output of the interpolation layer and the final output.
 	In analogous art, Shi teaches inputting successive outputs of the first upsampling layer and one or more second upsampling layers of the neural network to the one or more second upsampling layers to generate a final output; and generating a high-resolution image of the low-resolution image by adding an output of the interpolation layer and the final output (e.g., this limitation is met based on the utility of  neural networks (e.g., CNN)noted in at least 0011, 0026 which includes a first network and a second network comprising interpolation layer (i.e., upscaling layers ) and multiple convolution layers -0051).
 	Therefore, it would have been obvious to a person of ordinary skill the art (e.g., a least a general knowledge of Neural Networks) before the effective filing date  to try inputting successive outputs of the first upsampling layer and one or more second upsampling layers of the neural network to the one or more second upsampling layers to generate a final output; and generating a high-resolution image of the low-resolution image by adding an output of the interpolation layer and the final output for the purpose of improving image resolution.
 	Consider Claim 22,  Lee teaches the claimed invention except wherein the first upsampling layer and each of the one or more second upsampling layers are connected in series.
 	In analogous art, Shi teaches wherein a scale factor of each of the upsampling layers is determined based on a number of the upsampling layers and a final scale factor (e.g., see at least figures 5-6).
 	Therefore, it would have been obvious to a person of ordinary skill the art (e.g., a least a general knowledge of Neural Networks) before the effective filing date  to try wherein the first upsampling layer and each of the one or more second upsampling layers are connected in series for the purpose of improving image resolution.
 	Consider claim 23, Lee teaches wherein the high-frequency component
of the low-resolution image excludes the low-frequency component of the low-resolution image(e.g., see 1st page last paragraph).
Allowable Subject Matter
Claims 2-3, 14 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TERRELL SHEDRICK whose telephone number is (571)272-8621. The examiner can normally be reached 8A-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on 571 272 7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES T SHEDRICK/Primary Examiner, Art Unit 2646